Citation Nr: 0406486	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  00-05 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for left ear hearing loss from December 6, 2002.

2.  Entitlement to a disability evaluation in excess of 10 
percent for left ear hearing loss, prior to December 6, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
March 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

On April 3, 2001, a hearing was held in Washington, D.C., 
before Bettina S. Callaway, who is the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

This case was before the Board previously in June 2001 when 
it was remanded for additional development.

It is noted that the appellant was awarded an increased 
evaluation for his service-connected left ear hearing loss, 
from 10 to 20 percent disabling, effective from December 6, 
2002, by a February 2003 decision review officer decision.

On September 9, 2003, another hearing was held in Washington, 
D.C., before the undersigned, Bettina S. Callaway.  A 
transcript of that hearing has also been associated with the 
record on appeal.

At the September 2003 hearing, the appellant testified 
regarding the issues of entitlement to service connection for 
right ear hearing loss, a disability causing loss of balance, 
headaches, and a disability causing discharge and bleeding in 
the left ear.  These issues are referred to the RO for 
appropriate action.  The Board notes that the claims of 
entitlement to service connection for discharge and bleeding 
in the left ear and headaches were addressed by a June 2002 
rating decision. 


REMAND

This case is not yet ready for appellate review.  The RO has 
failed to fully comply with the instructions contained in the 
June 2001 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Although the RO did issue in July 2001 
a letter regarding the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), that letter did not address 
specifically the claims that are currently before the Board.

Further, at the September 2003 hearing the appellant 
indicated that his hearing loss had increased in severity 
since his last VA examination in May 2002.  See Snuffer v. 
Gober, 10 Vet. App. 400, 408 (1997) (requiring a new 
examination where the claimant asserts that a disability has 
increased in severity since the time of the last VA 
examination).  His testimony is bolstered by an August 2003 
statement from M. S., M.D. (Dr. S.), indicating that the 
appellant's hearing loss markedly worse than it was in July 
2002.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The appellant should be afforded a VA 
audiological examination to evaluate the 
severity of the appellant's service-
connected left ear hearing loss.  The 
claims folder should be made available to 
the examiner for review before the 
examination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.  The SSOC should set 
forth all pertinent laws and regulations, 
and should include a discussion of the 
application of those laws and regulations 
to the evidence, including treatment 
records from M. S., M.D. (Dr. S.), dated 
in August 2003 and September 2003.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


